DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL 9660.

Regarding claim 1, NPL 9660 teaches a rotary-wing aircraft blade airfoil that is a blade airfoil for use in a rotary-wing aircraft, wherein a position of a rear end of a chord of the airfoil with respect to a front end of the chord is 100% chord; a position of a blade upper surface, the position being measured from the chord, is an upper blade height; a position of a blade lower surface, the position being measured from the chord, is a lower blade height; and a sum of the upper blade height and the lower blade height is a blade thickness, the blade thickness of the airfoil satisfies a first airfoil condition, which is a condition that the blade thickness has its maximum value at a position within a range from 30% chord to 40% chord (NPL 9660, maximum blade thickness at 34.2% chord), a camber of the airfoil satisfies a second airfoil condition, which is a condition that the camber has its maximum value at a position within a range from 15% chord to 25% chord (NPL 9660, maximum camber at 19.8% chord), and
the upper blade height of the airfoil satisfies a third airfoil condition, which is a condition that the upper blade height has its maximum value at a position within a range from 25% chord to 35% chord NPL 9660, section labeled dat file, maximum upper height at 31.8% chord), and
the lower blade height of the airfoil satisfies a fourth airfoil condition, which is a condition that the lower blade height has its maximum value at a position within a range from 35% chord to 45% chord (NPL 9660, section labeled dat file, maximum lower height at 36% chord), however:
the inflection point of the camber line is not stated.
The topmost figure from NPL 9660 at the very least suggests a slope of the camber changes from decreasing into increasing at a position within a range from 45% chord to 55% chord (NPL 9660, see callout below). As such, it would have been obvious to one of ordinary skill to make or modify to a to have a slope of the camber changes from decreasing into increasing at a position within a range from 45% chord to 55% chord as suggested by the figures in order to reduce flow separation.

    PNG
    media_image1.png
    319
    876
    media_image1.png
    Greyscale


Regarding claim 3, NPL 9660 teaches the rotary-wing aircraft blade airfoil according to claim 1, wherein:
a rear end of the airfoil includes a plate-shaped tab (NPL 9660, topmost figure, see callout above, tab at end of airfoil).


Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL 9660 in view of the Boeing Vertol VR-15 Airfoil.

Regarding claim 2, NPL 9660 teaches the rotary-wing aircraft blade airfoil according to claim 1, wherein:
the first airfoil condition is a condition that the blade thickness has its maximum value at a position within a range from 33% chord to 37% chord (NPL 9660, max thickness at 34.2% chord), the second airfoil condition is a condition that the camber has its maximum value at a position within a range from 18% chord to 22% chord (NPL 9660, max camber at 19.8% chord), the third airfoil condition is a condition that the upper blade height has its maximum value at a position within a range from 30% chord to 34% chord (NPL 9660, max upper height coordinate at 31.8% chord), and
the fourth airfoil condition is a condition that the lower blade height has its maximum value at a position within a range from 38% chord to 42% chord (NPL 9660, section labeled dat file, max upper height coordinate at 36% chord), however:
the inflection point of the camber line is not stated and the fourth airfoil condition that the lower blade height has its maximum value at a position within a range from 38% chord to 42% chord is not met.
The topmost figure from NPL 9660 at the very least suggests a slope of the camber changes from decreasing into increasing at a position within a range from 45% chord to 55% chord (NPL 9660, topmost figure, see callout below). As such, it would have been obvious to one of ordinary skill to make or modify to a to have a slope of the camber changes from decreasing into 
The BOEING-VERTOL VR-15 is an airfoil with a lower maximum height that is at 40% of the chord (Boeing-Vertol VR-15, section labeled dat file).
	NPL 9660 and the Boeing-Vertol VR-15 are both considered analogous art as they are both in the same field of airfoils. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the lower maximum height at 36% of the chord of NPL 9660 with the lower maximum height at 40% of the chord of the Boeing-Vertol VR-15 as a simple substitution of one known element for another to obtain predictable result.

Regarding claim 4, NPL 9660 teaches the rotary-wing aircraft blade airfoil according to claim 4, wherein:
a rear end of the airfoil includes a plate-shaped tab (NPL 9660, topmost figure, see callout above, tab at end of airfoil).

Claim 5-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL 9660 in view of Flemmings (GB 2138374 A).
Regarding claim 5, NPL 9660 teaches the airfoil according to claim 1, but does not teach a rotary-wing aircraft blade.
Flemmings teaches a rotary-wing aircraft blade (Flemmings, figure 1, items 14 and 22, rotor blades and associated airfoil).
	NPL 9660 and Flemmings are both considered analogous art as they are both in the same field of aircraft lifting surface designs. It would have been obvious before the effective filing date of the 

	Regarding claim 6, NPL 9660 as combined with Flemmings teaches a rotary-wing aircraft comprising the rotary-wing aircraft blade according to claim 5 (Flemmings, page 1 lines 6-9, airfoil is designed to be used on rotorcraft).

Regarding claim 7, NPL 9660 as combined with Flemmings teaches the rotary-wing aircraft according to claim 6, wherein: the rotary-wing aircraft is a helicopter (Flemmings, page 1 lines 12-20, rotary wing aircraft include helicopters).

Regarding claim 11, NPL 9660 teaches the airfoil according to claim 3, but does not teach a rotary-wing aircraft blade.
Flemmings teaches a rotary-wing aircraft blade (Flemmings, figure 1, items 14 and 22, rotor blades and associated airfoil).
	NPL 9660 and Flemmings are both considered analogous art as they are both in the same field of aircraft lifting surface designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to utilize the invention of NPL 9660 with the rotor-blade and the helicopter of simple substitution of one known airfoil for another to obtain predictable results. 

	Regarding claim 12, NPL 9660 as combined with Flemmings teaches a rotary-wing aircraft comprising the rotary-wing aircraft blade according to claim 11 (Flemmings, page 1 lines 6-9, airfoil is designed to be used on rotorcraft).

Regarding claim 13, NPL 9660 as combined with Flemmings teaches the rotary-wing aircraft according to claim 12, wherein: the rotary-wing aircraft is a helicopter (Flemmings, page 1 lines 12-20, rotary wing aircraft include helicopters).

Claim 8-10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL 9660 in view of Boeing Vertol VR-15 and further in view of Flemmings (GB 2138374 A).

Regarding claim 8, NPL 9660 teaches the airfoil according to claim 2, but does not teach a rotary-wing aircraft blade.
Flemmings teaches a rotary-wing aircraft blade (Flemmings, figure 1, items 14 and 22, rotor blades and associated airfoil).
	NPL 9660 and Flemmings are both considered analogous art as they are both in the same field of aircraft lifting surface designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to utilize the invention of NPL 9660 with the rotor-blade and the helicopter of simple substitution of one known airfoil for another to obtain predictable results. 

	Regarding claim 9, NPL 9660 as combined with Flemmings teaches a rotary-wing aircraft comprising the rotary-wing aircraft blade according to claim 8 (Flemmings, page 1 lines 6-9, airfoil is designed to be used on rotorcraft).

Regarding claim 10, NPL 9660 as combined with Flemmings teaches the rotary-wing aircraft according to claim 9, wherein: the rotary-wing aircraft is a helicopter (Flemmings, page 1 lines 12-20, rotary wing aircraft include helicopters).

Regarding claim 14, NPL 9660 teaches the airfoil according to claim 4, but does not teach a rotary-wing aircraft blade.
Flemmings teaches a rotary-wing aircraft blade (Flemmings, figure 1, items 14 and 22, rotor blades and associated airfoil).
	NPL 9660 and Flemmings are both considered analogous art as they are both in the same field of aircraft lifting surface designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to utilize the invention of NPL 9660 with the rotor-blade and the helicopter of simple substitution of one known airfoil for another to obtain predictable results. 

	Regarding claim 15, NPL 9660 as combined with Flemmings teaches a rotary-wing aircraft comprising the rotary-wing aircraft blade according to claim 14 (Flemmings, page 1 lines 6-9, airfoil is designed to be used on rotorcraft).

Regarding claim 16, NPL 9660 as combined with Flemmings teaches the rotary-wing aircraft according to claim 15, wherein: the rotary-wing aircraft is a helicopter (Flemmings, page 1 lines 12-20, rotary wing aircraft include helicopters).

Conclusion

The BOEING-VERTOL VR-15 Airfoil meets all conditions of claims 1 and 2 explicitly except for the slope changing from increasing to decreasing at a specific location, but this is at least suggested by the drawing of this airfoil. 
US Army Helicopter Design Datcom Volume I – Airfoils discloses several airfoils, including the NPL 9660 with a variety.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642